COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Valerus Compression Services, LP and Valerus Services Company,
                          LLC v. William Austin

Appellate case number:    01-13-00266-CV

Trial court case number: 2012-66317

Trial court:              295th District Court of Harris County

       On June 13, 2013, we granted in part Valerus’s motion to stay all trial court proceedings,
staying all discovery in the underlying proceeding. We now STAY all proceedings in the trial
court pending further order of this Court. See TEX. R. APP. P. 29.3.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: September 11, 2013